41



OFFICE   OF THE AlTORNN      GENERAL   OF TEXAS’
                    AUSTIN
Dr. Oeo. Yr.Co& Pa&e Z

                                                           t
     :             CGLTIFIOATS.

     &itat*     Seal)
     :
     :          mtb ia t0 attrrir~ that tk0
     :agg product contalnodheroin was produoe4
     :fron edible emu prodwad within tlm Unit-
     :ed States, and has been lxmpooW6 br Btate
     :of Tutis, Ccttutyof X&hook, Health De-
     $%r~mltt     cu date                        * 198-o
     .                 .
     :
     :
     I                           or AUthorlnti
                        sigttature               Agent
     :
Dr. Oeo. k. Cox, Page 3


         not be deem& l.e&llY qrulliled. Corn--
         penaation of said oounty health oiflau
         ‘hall be ilxod by the 60~6elonrr~
         court; prQvldod, that no‘oompeltMtlQn
         or 66lary 6h6l.lbo rllowod lxoopt for
         6enIos6 uhedl~    rendued.w

              "Art. 442!5.CITY EJ!N.THOFFIOISR.
         Th6 gov6ming body of each lncorpbratod
         olty and tow6 within thI8 State 6h6ll
         oleot a qualified puron ror the ofrlao
         OS city health offlaar by a Pajorlty oi
         the rote‘ of the governing body, uoept
         In aItIe6 whloh 168~be opor6t66 ua(Iu a
         oharter providing ror a dlttoront method
         ot selsatlq city physicl~r, In whloh
         event the oiilao o?.oIty health otilou
         ahall be fIlled a6 Is now ill164 by tbr,
         olty phy6Ician,but ln no ln6t6noo 6haZl
         tho osiice o? olty health orfloor be
         sboll6h6d.      The oltr h8alth 0rrf0u,
         after appoIat6umt,ahall        take   6nd 6ub-
         6orlbe   to   the 0rriefrl   oath, .&ad 8hall
         itie a oopf or 6ueh Oath ana a oopy 0?
         hi6 appoInt#at with the Tour Stato ~.
         Boudorliealth,8nd8hal.laot b6 Q8&
         to be lo~lly qualified until raid ooploa
         6hail h8+0 h0a  60 rii0a.w

              -Art.   4426. HEALTEOFF1cERsAPFWtm
         (aPPOllTED)BY BOARD, Biagi-- I? 6614 an-
         th0rItIes shall rail, noghet or rarttno
         to fill the oiilto of aounty or olty
         h6alth.o??loera6 In thi6 ohapter prorid&
         thoa the State Board or -61th shaU h6vo.
         the power to appoint 6uoh~ootlntfor aitJ
         h66lth otilaar to bold ottiao until the
         loaal authorltlee  shall fill ‘aid ortlo0,
         tlrst hawIng &Ivan ten bay6 notloo in
         writlag to 6ooh &atborltY OS t&a dealrs
         tar ssoh appolntmant.w
              *Art. 4427. DUTIES0F COUISTT  li2AIZH
         okmxm3. - Each oounty health offleu
         *hall p6rroriaruoh dot106 a# h6vo boon
         required of,aoaaty ph~8IoIo66, dth rel6-
         tlon to oaringror the prl8oaar6 ln ociuntj
Dr. ho.   A. Cox, Page 4


          jails and in oaring for the innate6 0r
          Cou6t.Jpoor faras, ha6pItal6,dlsehug-
          Ing dutI66 oi oopnty quarantine and othu
          suoh duties      a8 outy be luufall7   repairad
           oi th8 oounty play6IaIanby the commla-
           6lottu6 00~1% and other oifiau6    of tb
           oounty, aridshall dleaharge any addltloa-
           al duties whiah it may be proper Sor OOQE-
           ty authorItIe8under th6 prosoat law6 to
           require OS county phy6iofan6; and, in
           addition thereto, he shall dlsoharge such
           dtltlesa6 shall be pm6arlbed for him
           under the rules, regulationsand require-
           meats of the Texas Stats Board of Health,
           or t&6 president thereof, and Is lpmorwl
           and authorltod to o#tab116h,mintala and
           onforoo qu6raatInewithin his oouatr. Ef6
           ahall also be requlmd to 61d 6ad ar616t
           tho Stat6 Board of Health in all Pattu8
           of 106al quaraatlne,   lnrpaotIon,dl6666.
           prevention and ~~p-twsIon, rltal and
           aortuary atatietlos   aad general 66alktlon
           within his OouBty; and he 8h6l.l at all
          .tfaes report to lurid  State board &a 6-h
          muter     and form a6 it ehaU       preeorlbe, the
          pmt6~00     0r   6~   006t8gioO8,   atr68tu8      ti
          da a g ulopldmlo
                      tta dlsea6ss within hlo
          Jurl6dIotlon;and h6 ‘hall nrako.sueh   otlmr
          attil fttrl2tU
                       r8pOrt6 IIIsuch manner6nd
          form and at sa6h tIm66 68 #aid Stat6
          board, shall dfrrot;  touohlng on su6h mat-
          tu8 as nsy be proper for 6ald Stat0 board
          to direat; and he shell aid eaid &ate
          board at all time    In the enforoeauttor
          It6 proper rules, r6gulatIon6,require-
          mats and ordlnan~es,and in the onforoo-
          amtt oi allsanlt6xylaw6 and Qumantino
          ngulatIon6 wfthln his jurri8dldIon.*
                "Art. 4423. RXHOl'ALOF OODBTY BZALTS
          OFFSCBR. - In all mttua with whloh the
          State Board of Bulth m&y bo Oloth6d With
          enthorlty, said oounty health oifleof 6hall
          at all times be utt&u its direotlonjand
          any failure or refusal on the part OS 68fd
          oountp health effI66r to obey the amthorltr



    .
Dr. Dem. vi.Uox, Pag6 S


         an4 roaacmable ooa~nd8 of said State
         Board of tialth shall corstltute oal-
         r6a8anoo la 0rri00, and s&all 6ubj6Ot
         6614 county health offloor to r6moval
         from ottloe at th6 rel6tloa of tin State
         Board of Rsalth; and pondl~ ehsrgea for
         r6aoval, 8814 OoUnty hoalth OffIOa~ 8&11ll
         not reoolve einl6alary or 6ompen6atloa.
         said muse 6haU bo trl6d la the dI8trlot
         court oftths~oount lauhioh swhcoaaty
         health oftICar feeIde8.*
              "Art.clSo.DuTIFsoIcITYHuLTE
         OFFEm.   - Eaoh oltr h6aXt.hoffloor 8hall
         putorm such dot108 a8 any be roqttlred or
         him by gOaer8l Law and alty ordIa6no68
         with regard to the gomoral health Opa 66n-
         ltatIon or town8 aau Citie8, aEd p6rform
         anoh other butlo8 as 8hall be ls~al4 r6-
         @red   of him by tho mayor, mOrml.ng
         body or ths ordlna~o6 of hi8 olty or
                He OhOUdl8Obrrg6   6N LMri0rm
         ~*dotles             a8 JDW be pre8arlbed     for hla
         under       the   dlrootloar, mlo6, rogulatloru
         utd      r8qtiiromnt8     or the  Stat0   Board  or
         5alth and tho prosldont thereof.   Ib
         shall bo requlrod to aid 6ad arel8t t&
         mats  Board of Health la au. matter8 of
         qaarantlno,rlt6l 6nd rartmry 8tatI6tlo6,
                   di8U.w plFcrredhlt Utdlp uIw-
          inB & b .BtfOn
          :g; and 86nltatIonwithin hl8 ~urlsdlo-
                 He ahall at nil times report So thr
          st*t; Board 0r &a&h,    in suoish
                                          m@nlwr and
          fora as an14 board at%y prO8oribo, the
          prasenoe      of   all   ooatagiou6,   infeotIoru
          a nd
             4 a ng e rlpIdemIa
                         o lu dlsaarrr wlthla
          hi, &aXi8dietiolt, end 8-   make ‘u6h
          ot&6r6adrur8horreport6    In 6whm66au
          and tom aad at suoh tlm66 a6 ,68IdState
          board     &all     dlreoti,tottciltlngall 8ueh mat-
          tar8 ae rr         b8 proper for 6ald board ?a
          dlrsst, and lu 6btl;L~ald6etd State board
          at.aAltIs66 laths onroxvioaontof prwor
          rtal66,regulatIoru~trrdroquIrem6ntr ln the
          0Irtoroementof all larrItug law8, qruran-
          t&t& ~egulatlon8 and rltal 6tntI6tlo6
 Dr. Oma.lY.Cox,Pase 8


              OollOotIoon,and pOr:tonnsuch othsr
              duties aa aald State Board a&all AIreot.*
              It la al.80to be aotOd that AISIO~O Cc29 prorId
ior.thereroralof any oountfhealthorrl$mrror fallurato
reruae or properly diaohargethe      dutlen or h&s orrioe aa
presorlbed by thta ohapter. Ths Stat0 Board or b4ath d0.u
tile ohar608 with the oomula8Ionersoourt ror the proper
 @nutty   oertit~n6whareIn suoh orrloors hare    raiisd intbs
dlaohargbd or,thOlr dutlO8. Art1010 us1 prmlde8 ror th0
WW?Yal bY fhs Stat0 Board 41 EOalth, oi Oltr health Oillmr8
#or ramlra in 00rtaIa iruta.#iOe8
                                to propOrlr psrforrtheir
@ties.  dL8OUtlOb   dd87 OOniUSthS    pawor upontb        Texas
%&to Board Or Enath to pneOrib0  X'Bh8,  rt46llhtiOn8     m&
*PQtiOmeUtS UOrerni~~the aotlrItIe8or tha oouaty health
,OtilOOraad'Artlo1044W 4~808 1Ikz0dutlO8 upon ths oIt
health oiiloer to perrorramd dI8ohargO au dutIO8 pO8Or Ib0d
r0r him under thO'dIreotlona;,~
                             rules, rOgalaDIonsand reqpire-
mm%8 or thcstato Board or iiealth,ana 0r.thbs"pre8ide   there-
'.@.

            ~,bytattWOXmto          the80 88V0~18t6tUt.8 edby
+~arpretlagthem &I        1 mterla,    we arrlreat tba oonol.u~lon
t+t    While th0 l~oal.~th    anIt are mt paZt8 of the State
                     thOr a?0 nsVOrthe10888ab eat to it6 j-&8-
  fatlOt  b  lfdtd ra8pWt8.     The quutloa o3 rhOthOrthe Stat0
EOalth DOpartmnt has the powOr to prohibit 100al hearth UEitS
    oin(l WWtaia O&iriO&O8     18 aDt b&On, UE, but 8rdtiOO it
  o 8ar tho board ha8 not done so.
          ii0rinrring,
                    tharer~s, t0 ml010 015, P.G., ~03
rlr8t qM8tfM 18 ~ULSWPO~ in the airiPRtI&tiYO. cikbd~ th0
state Esalth Departnmntor any smplo~ thusor,    la 18suIng
osrtlrIoatsaa8 to the exa01lewe or parity 0r any food8 or
Arugs would bs without authority.
              Your 8e0ond qus8tIoa I8 ansWred In th0 nqatlvo    In-
sore as it applies to Eome Role OttiO8, and In the arrI2mIre
f88Ore 88 it appiie8 t0 OOMtfO8.   &JfIUtYeO~1d8810~~8 bay0
uo pours except tkme sonierrsd la lnar. dn eWtIgpl       oi oar
.Metutos rovealano pawor In tho ooar$ttaato 186~~ the mkbjoot
-rtifiMtO8.       city goraramsntsapsmktlng under Eoms Rule char-
ters, a8 Lubbookla the InrrtantID(L80,
                                    ars to be dlsth@Wd
hpa sountf ~YOl7US@lt8beoauso   the Stats has la grylt- ohar-
-tarsto them delo~tod gsnoralpowor lnaldent to tb mainto-
laanaeor the hsalth anA geaemal nlfare. i&i010 llW5;
                                                                             47


Dr. oeo. w. Cox, Paga 9


ll7S (86); llts (S4). It Ir our opinion, therefure,t,hat
while Artiolo 915 P.C. dwe not operate to  reotr&in eltbr
OoMtJ  01 Oitr health Wit8 in this re8pOOt, Ue d0 tOt be-
ifOY0   that   the   OOMti68   ha+0   in   thSrfUt       in8i~~OO    bOOSI
Aolegptid auoh power, therm8 tho Baw Rule oItIe8 bare.
           Tho 8ubjoot o8rtitloatol8 oloarly illegal IMO-
ru   a8 it purport8 to be f88~A on the authortty or the stat0
Or Texas or th0     Ootmty  Or LobboOk,  Suoh a oortfffoatoray,
on approprlrtoeatborltf of the olty oounoll or Lubbook, be
is8BbA  but wlthout     the State 8oal appearing tbarooa.
                                                     Tours   +ery   truly